RYAN, Circuit Judge,
concurring.
In my judgment, there can be no doubt that Don Craft had valuable property interests in the 2656 Berwyck Road home and that he ceded those interests for little or no consideration, most likely intending to defeat the IRS lien at issue here. Binding authority, sound reasoning, and equitable principles require that the IRS be awarded some portion of the proceeds of the sale of the 2656 Berwyck home if Don Craft paid for entirety property instead of paying his taxes, and then transferred his interest in the property to his wife to avoid the consequences of his tax delinquency. I agree with the majority that summary judgment should not have been granted and that this ease should be remanded for further proceedings; however, the remand should be for the sole purpose of determining whether Don Craft’s conduct was fraudulent.
I.
The majority relies on Cole v. Cardoza, 441 F.2d 1337 (6th Cir.1971), in holding that “a federal tax lien cannot attach to property held as a tenancy by the entirety,” and thus that the IRS could have no interest in the Berwyck home. However, binding cases decided since 1971 clearly state a different doctrine: (1) state property law determines which rights, in the bundle of rights we call “property,” a person may exercise; (2) an IRS lien attaches to all those rights; (3) and state-law “fictions” cannot serve to defeat a valid lien. In this case, Don Craft had a contingent remainder. He had a right to the entire Berwyck property if his wife predeceased him, and he had a right to half the proceeds of the sale or lease of the home if the property were ever sold or leased. Although Don Craft did not have the whole bundle of property rights, it cannot be denied that he had some of them. And, most assuredly, the IRS could attach these rights.
Pursuant to the Internal Revenue Code, the IRS must attach a tax lien to all property or rights to property, real or personal, of any person who neglects or refuses to pay his income tax after demand. See 26 U.S.C. § 6321. As the Supreme Court has noted, Congress intended by this provision “to reach every interest in property that a taxpayer might have.” United States v. National Bank of Commerce, 472 U.S. 713, 720, 105 S.Ct. 2919, 2924, 86 L.Ed.2d 565 (1985). In fact, “ ‘[s]tronger language could hardly have been selected to reveal a purpose to assure the collection of taxes.’” Id. at 720, 105 S.Ct. at 2924 (citation omitted). Although state law must be relied on in determining what constitutes “property or rights to property” attachable by the IRS, this is hardly surprising considering the faet that there is no federal law of property. See United States v. Certain Real Property Located at 2525 Leroy Lane, 910 F.2d 343, 347, 351 (6th Cir.1990) (Leroy I). It also should be no surprise that state-law doctrines that would prevent ordinary creditors from reaching state-defined interests cannot prevent a federal tax hen from attaching. See United States v. Irvine, 511 U.S. 224, 240, 114 S.Ct. 1473, 1482, 128 L.Ed.2d 168 (1994); National Bank of Commerce, 472 U.S. at 727, 105 S.Ct. at 2927-28; United States v. Mitchell, 403 U.S. 190, 205, 91 S.Ct. 1763, 1771-72, 29 L.Ed.2d 406 (1971).
Thus, the first question in this case should be: what state-defined rights, if any, did Don Craft have in the Berwyck property? Under Michigan law, he had the rights to use and enjoy the property in tandem with Sandra Craft, to exclude all others from the property save Sandra Craft, to share equally in the proceeds of any lease or sale of the home, and to receive the entire estate upon the death of Sandra Craft. See Mich. Comp. Laws § 557.71; Rogers v. Rogers, 136 Mich.App. 125, 356 N.W.2d 288, 293 (1984). The majority implicitly acknowledges that Don Craft had individual rights when it states that “a husband can convey his interest to his wife.” (Emphasis added.)
*646However, it does appear that a federal tax hen only attaches to exclusive rights in property held by a delinquent taxpayer. See (Leroy I), 910 F.2d at 351. In other words, where a delinquent taxpayer cannot exclusively exercise any of the incidents of property ownership, he has nothing to attach. The only rights exclusively held by Don Craft were future interests—the right to share in future proceeds and right of survivorship.
Arguably, Don Craft did not have the right to sell or encumber either of these interests, and therefore did not truly possess anything of value for the IRS to attach. Several Michigan cases state or imply that one spouse has no alienable or encumberable interest in entirety property, including future interests. See Budwit v. Herr, 339 Mich. 265, 63 N.W.2d 841, 844 (1954); Zeigen v. Roiser, 200 Mich. 328, 166 N.W. 886, 890 (1918); Bauer v. Long, 147 Mich. 351, 110 N.W. 1059, 1060 (1907); Tamplin v. Tamplin, 163 Mich.App. 1, 413 N.W.2d 713, 715 (1987). However, the proposition that a spouse’s future interest is inalienable does not appear to have ever been the rule of decision in any case decided by Michigan courts. For instance, in all four eases cited above, the interest at issue was the present right to title in the property, not a future interest, and thus insofar as the language could be read broadly to preclude separate future contingent interests, it is dicta. Additionally, even if Michigan law forbids the alienation or encumbrance of one spouse’s contingent interest, this merely lessens the value of that interest, it does not necessarily make the interest worthless. That is, even an inalienable contingent interest is likely to have some value. Thus, I am not confident that a spouse’s future interest in a tenancy by the entirety is truly unencumberable, and even if it is, this still does not mean that the spouse has no .valuable interest that may be attached under federal tax law.
This conclusion is required, I think, by Bank One Ohio Trust Co. v. United States, 80 F.3d 173 (6th Cir.1996), which indicates that inalienability is immaterial in determining whether a federal tax lien can attach to property rights. There, despite the fact that the Ohio Supreme Court had declared that a trust beneficiary “does not have any interest in [a spendthrift trust such as the one in Bank One ] because the settlor did not give the beneficiary an interest,” Domo v. McCarthy, 66 Ohio St.3d 312, 612 N.E.2d 706, 709 (1993) (emphasis added), and despite the fact that the trust was neither alienable or encumberable, this court held that the IRS could attach the income from the trust because the delinquent beneficiary did have an interest in the trust despite its inalienability. Bank One, 80 F.3d at 176. As we noted:
[Restraints on alienation are not effective to prevent a federal tax lien from attaching. ...
... Thus when Congress says, as it has done in § 6321, that an unpaid tax “shall” constitute a hen upon “ah” of a delinquent taxpayer’s property or rights to property, it follows that the tax is a lien both on property that is alienable under state law and on property that is not.

Id.

Similarly, in Leroy Lane I, 910 F.2d 343, this court held that, although the federal government could not attach an entirety estate, the government would be entitled to the property if the innocent spouse predeceased the debtor spouse or if the marital estate was otherwise “terminated by dissolution of the marriage or joint conveyance.” Id. at 351. In effect, then, the government in Leroy Lane I had a lien on the debtor spouse’s contingent remainder. Thus, regardless whether Don Craft could alienate his contingent remainder pursuant to Michigan law, under federal tax law the IRS lien attached to it in 1989. This future interest was a “right[ ] to property” as defined by Michigan law, and attachable as provided by federal law.
Michigan’s legal fictions, revered as they are—that husband and wife are one entity and that neither has any separate interest in a tenancy by the entirety—cannot alter this outcome. As the Supreme Court has made clear, such state-law fictions, while they are perhaps valid defenses against state-law creditors, have no effect on an IRS lien. For example, in National Bank of Commerce, the fact that no Arkansas creditor could reach funds of a taxpayer-debtor that were held in *647a joint account with other nondebtor individuals did not prevent the IRS from attaching the entire account. See 472 U.S. at 726, 105 S.Ct. at 2927. The Court determined that the taxpayer’s unconditional and unilateral right to withdraw money from the joint bank account was “property” or a “right[ ] to property” for purposes of section 6331(a) of the I.R.C. (a section analogous to 6821). Id. at 725-26, 105 S.Ct. at 2926-27. Thus, since the taxpayer could at any time withdraw all the money from the account without permission from the joint account holders, the IRS could likewise levy the entire account. Again, state law determines the practical incidents of certain types of ownership, but the state-law consequences of those determinations vis—-vis creditors are of no concern in the application of federal tax law. See id. at 723, 105 S.Ct. at 2925-26.
Although the majority disagrees, I am satisfied that United States v. Irvine, 511 U.S. 224, 114 S.Ct. 1473, 128 L.Ed.2d 168 (1994), also undermines Sandra Craft’s position. In Irvine, the Court reiterated that legal fictions—although valid protection from creditors under state law—could not be used to avoid federal tax liabilities. There, the taxpayer was the beneficiary of a trust established by her grandfather in 1917. Id. at 226, 114 S.Ct. at 1475. The income from the trust was to go to the taxpayer’s grandmother and her aunts and uncles (the settlor’s wife and children). Upon the death of the last of these primary beneficiaries, the trust was to terminate and the funds were to be divided among the surviving grandchildren, including the taxpayer, Sally Irvine. Id. at 227, 114 S.Ct. at 1475-76. After the trust terminated, but before its assets were distributed, Irvine disclaimed her interest in favor of her children. Such disclaimers were valid under state law, and had the effect of removing the disclaiming party from the transaction altogether, id. at 239-40, 114 S.Ct. at 1481-82; thus, state law deemed the transfer to be directly from Irvine’s grandfather to her children. Id.
The I.R.C. section in question taxed “all gratuitous transfers, by whatever means, of property and property rights of significant value.” Id. at 233, 114 S.Ct. at 1478 (emphasis added). An exception existed for disclaimed interests in property if the disclaimer was effective under local law and made within a reasonable time after knowledge of the existence of the transfer. Id. The IRS claimed that the transfer from Irvine to her children was subject to the gift tax because it was not made within a reasonable time after her knowledge of her interest in the estate. Id. at 229, 114 S.Ct. at 1476. The Court held that the 47-year delay in disclaiming her interest was not reasonable, and thus upheld the denial of Irvine’s request for a refund. Id. at 235-36, 114 S.Ct. at 1479-80.
Significantly, the Court rejected Irvine’s argument that her disclaimer related back to the moment of the original transfer of the interest to her as provided by state law. Id. at 239, 114 S.Ct. at 1481-82. This “legal fiction” implemented the state’s policy to defeat the claims of the disclaimer’s creditors. Id. at 240, 114 S.Ct. at 1482. However, the state-law rationale for this legal fiction provided no justification vis—vis the federal gift tax, which was meant to curb estate-tax abuse. Id. “Since the reasons for defeating a disclaimant’s creditors would furnish no reasons for defeating the gift tax as well, ... Congress [must not have intended] to incorporate state law fictions as touchstones of taxability when it enacted the Act.” Id.
Nothing in the majority opinion distinguishes Irvine or National Bank of Commerce. Nor does the majority address cases previously decided by this court, such as Bavely v. United States (In re Terwilliger’s Catering Plus, Inc.), 911 F.2d 1168, 1171 (6th Cir.1990) and United States v. Safeco Insurance Co., 870 F.2d 338, 341 (6th Cir.1989), which support the above analysis. Michigan’s tenancy by the entirety doctrine serves to protect the marital home from being compromised to satisfy the debts of one spouse. This rationale does not furnish any reason to defeat the federal tax code when the operation of the I.R.C. will not terminate the entirety estate. Although the majority argues that an IRS lien on one spouse’s future interest will place a cloud on the title to the marital home, even this would not interfere with the couple’s use and enjoyment of their property. And, even if the possible detri*648mental effect of the IRS lien on the couple’s ability to sell their home were an appropriate consideration here, I believe that a properly filed lien, identifying only the delinquent taxpayer’s interest and giving no indication of joint liability for the debt, sufficiently mitigates this possibility. Moreover, the adverse effect of allowing a lien on one spouse’s future interest is further lessened by the fact that, in Michigan, it appears that creditors may not reach the proceeds of the sale of entirety property if the married couple immediately reinvests the proceeds in new entirety property. See Muskegon Lumber & Fuel Co. v. Johnson, 338 Mich. 655, 62 N.W.2d 619, 622 (1954).
II.
Thus, on March 30, 1989, when the IRS filed its lien on all of Don Craft’s property and rights to property, it acquired a lien on his future interest in the Berwyck home. More importantly, the August 28, 1989, transfer of the property to Sandra Craft did not extinguish the IRS’s lien on this contingent remainder. Under Michigan law, one spouse cannot use the doctrine of tenancy by the entirety to defeat the rights of a judgment creditor. For instance, in McCaslin v. Schouten, 294 Mich. 180, 292 N.W. 696, 698 (1940), Mr. Schouten had been adjudged liable to a bank for $10,000. Evidence indicated that he had used $8104 of this money to pay the mortgage on the marital estate. The bank sought a lien on the tenancy by the entirety, because Mr. Schouten was insolvent, and no other means of recovery could be effected. The Michigan Supreme Court granted the lien, reasoning:
Being insolvent at the time and indebted to the bank, in so far as Mr. Schouten invested or used his individual funds to pay the mortgaged debt on the entireties property and thereby placed or attempted to place his individual property beyond the reach of his creditors, the transaction constituted a fraud in law____
... The debtor might be satisfied to give his assets to a stranger or to exchange them for some worthless chattel. But the law will not permit him to do so if he thereby renders himself uncollectible to the detriment of his creditors.
Id, 292 N.W. at 699.
The court rejected Mrs. Schouten’s contention that her entirety estate should not be disturbed by a forced sale in light of the fact that she was innocent of any fraud, finding that “to so hold would enable her to benefit by Mr. Schouten’s wrongful use of his individual funds.” Id, 292 N.W. at 700. Thus, the bank was awarded $5504—the amount by which the Sehoutens’ equity in the tenancy increased as the result of Mr. Schouten’s wrongful use of funds he owed the bank. Id
Similarly, the Michigan Court of Appeals has recently reiterated this holding on essentially the same facts. See Miller v. Irwin, 190 Mich.App. 610, 476 N.W.2d 632 (1991). As in Schouten, Mr. Irwin failed to satisfy a judgment against him, and the creditor attempted to attach the marital estate of Mr. and Mrs. Irwin. Michigan Compiled Laws § 566.19(1) provides that a creditor may set aside any fraudulent conveyance to the extent necessary to satisfy his claim. The Miller court relied on this provision in ruling that mortgage payments on the entirety estate made after the judgment of indebtedness, to the extent that they increased the Irwins’ equity in the property, would entitle the creditors—the Millers—to a lien on the property. Id, 476 N.W.2d at 635.
III.
These eases make clear, at least to me, that if the transfer to Sandra Craft was made with the intent to place Don Craft’s monies beyond the reach of the IRS, the federal government is entitled to set aside the conveyance and execute its lien. See Mich. Comp. Laws § 566.19(1); McCaslin, 292 N.W. at 700. However, the critical factual point has not been settled—the district court rested on alternative reasoning and did not need to discuss fraud. However, the facts that Don Craft conveyed his interest shortly after the IRS recorded its lien, that he received only one dollar in consideration for the transfer, and that the grantee was Sandra Craft instead of some disinterested party, are certainly sufficient to raise the inference that the transaction was fraudulent. See Farrell v. Paulus, 309 Mich. 441, 15 N.W.2d 700, 704 (1944).
*649If the transfer is set aside, then the IRS maintains its lien on Don Craft’s future interest. Of course, the property was sold and his future right to half of the proceeds became a present interest in June 1992. I agree with the majority that, if the transfer is set aside, the IRS would be entitled to half of the proceeds of the June 1992 sale, or $59,944.10, plus interest. The fact that the IRS agreed that its interest in the escrowed funds would extend no further than its interest in the home itself is irrelevant. If the transfer to Sandra Craft was fraudulent, McCaslin v. Schouten authorizes a forced sale of the marital property. See 292 N.W. at 700. If the IRS could force a sale in order to enforce its lien, surely it must be able to take an equal amount when the sale has been consummated without compulsion.
IV.
For the foregoing reasons, I concur in the result reached by the majority only because the summary judgment entered in favor of the IRS must be reversed. The majority opinion, erroneously I believe, denies that Don Craft had a separate, attachable, future interest in the tenancy by the entirety. This holding not only contravenes established precedent, but provides an avenue for easy avoidance of federal income-tax laws. Respectfully, we are bound to reject this result.